 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         MICHELLE DIANE JOHNSTON,
                                                            CASE NO. C17-1359 RSM
11                                Plaintiff,
                                                            ORDER ADOPTING REPORT AND
12                 v.                                       RECOMMENDATION
13         NANCY A. BERRYHILL, Deputy
           Commissioner of Social Security for
14         Operations, 1

15                                Defendant.

16

17          This matter comes before the Court on the Report and Recommendation of Judge J. Richard

18   Creatura (Dkt. #14) and the Objections filed by the parties (Dkts. #15 and #16). Defendant raises

19   arguments previously made in briefing and ignores the full basis for Judge Creatura’s ruling.

20   Nothing contained in the Objections of either party causes the Court to question the Report and

21

22
            1
              Nancy A. Berryhill is now the Acting Commissioner of Social Security. Pursuant to
23   Rule 25(d) of the Federal Rules of Civil Procedure, Nancy A. Berryhill is substituted for Acting
     Commissioner Carolyn W. Colvin as the defendant in this suit, pursuant to the last sentence of
24   section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1   Recommendation, which set forth the proper legal standards, analyzed the issues that were

 2   dispositive, and came to a proper conclusion in this case.

 3          The Court, having reviewed the Report and Recommendation of Judge J. Richard Creatura,

 4   United States Magistrate Judge, the Objections of the parties, and the remainder of the record, does

 5   hereby find and ORDER:

 6          (1)     The Court adopts the Report and Recommendation.

 7          (2)     The matter is REVERSED and REMANDED pursuant to sentence four of 42

 8                  U.S.C. § 405(g) to the Commissioner for further consideration.

 9          (3)     JUDGMENT is for plaintiff and the case should be closed.

10          (4)     The Clerk is directed to send copies of this Order to counsel of record.

11          Dated this 4th day of January 2019.

12

13                                                 A
                                                   RICARDO S. MARTINEZ
14                                                 CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
